 

Exhibit 10.25

 

Policyholder Name:

   Motorola, Inc.

Policy Number:

   T5MP-BT-34128 PLAN OF INSURANCE

Term of Coverage:

   January 1, 2002 to January 1, 2005

Aggregate Limit:

   53,000,000.00 for any one air accident

Eligibility:

  

Class 1: Non-Employee Directors

Class 2: Spouses of Class 1 Insureds

 

Effective Date of Individual Insurance: Each eligible person becomes an Insured
on the later of:

 

(a) January 1, 1999; or

 

(b) the date the person becomes eligible to be included within a class of
persons eligible for coverage under this policy.

 

Individual Terminations: Insurance for any Insured shall end on the first of the
following dates:

 

(a) the date the Insured ceases to be eligible;

 

(b) the date any premium is due and unpaid, subject to the grace period; or

 

(c) the date this policy is terminated.

 

Change in Coverage: Each Insured is covered under the Insuring and Benefit
Provisions applicable to the class in which he or she qualifies:

 

(a) beginning on the date the person becomes eligible to be included in the
class; and

 

(b) ending on the date the person ceases to be eligible to be included in the
class.

 

Benefits:

 

A.     Class

   Insuring Provision(s) Applicable    Benefit Provision(s) Applicable

Class 1

   5886M Business & Pleasure    9023M AD & SL, Paralysis           9051M
Permanent Total Disability

Class 2

   5883M 24-Hour Business Travel    9023M AD & SL, Paralysis           9051M
Permanent Total Disability

 

B. The amount of benefits for each Benefit Provision shown above is as follows:

 

Class 1 and 2     

Accidental Death & Specific Loss

Principal Sum

Loss Period

  

Rider 9023M

$500,000.00

Loss within 365 Days of Injury

Class 1 & 2    Rider 9023M

Paralysis Benefits

Hemiplegia

Paraplegia

Quadriplegia

Loss Period

  

50% of Principal Sum

75% of Principal Sum

100% of Principal Sum

Within 60 days after the date of the accident and continuing for one year

 



--------------------------------------------------------------------------------

Class 1 & 2      Permanent Total Disability Benefit    Rider 9051M Benefit
Amount    100% of Principal Sum Loss Period    Within 180 days from date of
accidents Benefit Period    One Month (Lump Sum)

 

Accidental Death and Specific Loss / Paralysis Benefits for any Insured age 70
and over shall be payable in accordance with the following schedule:

 

Age 70 through 74    65% of the original Principal Sum benefit amount Age 75
through 79    45% of the original Principal Sum benefit amount Age 80 through 84
   30% of the original Principal Sum benefit amount Age 85 and over        15%
of the original Principal Sum benefit amount

 

Any reductions in Principal Sum amounts shall be effective at the end of the
calendar year in which the Insured attains the stated age.

 

The following riders are attached to and made a part of this policy:

 

Aggregate Limit Rider:    871MS-EZ Exposure & Disappearance Rider:    6502M
Beneficiary Designation Amendment Rider    9008M Business Travel War Risk
Coverage Rider    9053M Illinois Guaranty Association Act:    M20814 Amendment
Rider:    335MS-NN

 

Additions, deletions or modifications:

 

  • Notice of Claim section of CLAIMS PROVISIONS

 

  • Part B section of BENEFICIARY DESIGNATION AMENDMENT RIDER

 

  • Civil Aircraft section of DEFINITIONS section of Insuring Provisions 5883M
and 5886M

 

  • EXCLUSIONS AND LIMITATIONS section of Insuring Provision 5883M and 5886M

 

  • Insuring Provision 5883M extended to include Class II personal deviations

 

  • Policyholder Aircraft section in Insuring Provision 5883M and 5886M

 

  • EXPOSURE AND DISAPPEARANCE Amendment Rider 6502M

 

  • Business Travel War Risk Coverage Rider 9053M

 

Premiums:

  

S8,250.00, payable in three equal annual installments as follows:

    

First Installment: Due January 1, 2002 – Amount Due: $2,750.00
                                                 

Second Installment: Due January 1, 2003 – Amount Due: $2,750.00
                                                 

Third Installment: Due January 1, 2004 – Amount Due: $2,750.00
                                                 

 

2



--------------------------------------------------------------------------------

[GRAPHIC]

 

AMENDMENT RIDER

 

This rider is attached to and made a part of Policy No. T5MP-BT-34128 and is
subject to the provisions and conditions contained therein.

 

The effective date of this rider is January 1, 1999.

 

The policy to which this rider is attached is hereby amended as follows:

 

1. Within the Part C section of the policy entitled “CLAIMS PROVISIONS,” the
first sentence of the paragraph entitled “Notice of Claim” is amended to read as
follows:

 

“Written notice of claim must be given to us within 90 days after loss covered
by this policy occurs or starts.”

 

2. The first sentence of Part B of Beneficiary Designation Amendment Rider 9008M
is deleted in its entirety and is replaced by the following:

 

“Benefits for loss of life will be paid to the beneficiary the Insured has
chosen for this policy. This choice must be in writing and on file with the
Policyholder.”

 

3. Part A of the “DEFINITIONS” section of Insuring Provisions 5883M and 5886M is
amended as follows:

 

  (a) items (d) and (e) of the “Civil Aircraft” definition are deleted in their
entirety; and

 

  (b) the definition for “Intoxicated” is deleted in its entirety.

 

4. Within Part B of the “EXCLUSIONS AND LIMITATIONS” section of Insuring
Provision 5883M, items (b), (f), (h) and (j) are deleted in their entirety.

 

5. Within Part B of the “EXCLUSIONS AND LIMITATIONS” section of Insuring
Provision 5886M. items (b), (f), and (h) are deleted in their entirety.

 

(continued)

 

1



--------------------------------------------------------------------------------

6. It is hereby understood and agreed that coverage provided to Class II
Insureds under Insuring Provision 5883M shall only apply while the Class II
Insured is accompanying the Class I Insured on a Business Trip or while
traveling at the expressed direction or request of the Policyholder. Such
coverage shall also be extended to include personal deviation activities of any
Class II Insured which are not reasonably related to the Policyholder’s business
nor are incidental to a covered Business Trip; however, in each instance, such
personal deviation must occur within a consecutive 14 day period immediately
prior to, during, or immediately following the covered Business Trip travel.

 

7. The description of “Policyholder Aircraft” in Insuring Provisions 5883M and
5886M shall be as follows:

 

“Six (6) Cessna Citation III aircraft, each having 2 crew seats an 8 passenger
seats One (1) Gulfstream IV aircraft, having 3 crew seats and 12 passenger
seats”

 

8. The “Policyholder Aircraft” section of Insuring Provisions 5883M and 5886M is
further amended by the addition of the following:

 

“The premium for the policy applies only to the Aircraft identified in item (7)
of this Rider. However, any aircraft newly acquired or leased during the policy
term may also be covered, provided you:

 

  (a) submit to us, within 120 days of the acquisition or lease, any
underwriting information that we may need about the aircraft so as to determine
the additional premium for the risks assumed; and

 

  (b) agree to pay the additional premium.

 

Coverage shall begin on the date you legally acquired or leased the aircraft.
Failure to give notice within the allotted time and payment of additional
premium, if any, shall not terminate the automatic coverage for such newly
acquired or leased aircraft provided that you furnish a complete and accurate
list of all the aircraft you own or lease on no less than an annual basis
coinciding with the effective date of the policy. Any benefits payable as the
result of this provision are contingent upon premium being paid.

 

9. The Part B – AMENDMENT section of EXPOSURE AND DISAPPEARANCE Amendment Rider
6502M is deleted in its entirety and replaced by the following:

 

“ An Insured will be presumed to have died due to covered Injuries, if while
insurance is in effect he or she suffers covered loss due to exposure to the
elements.

 

An Insured will be presumed to have died if, while insurance is in effect and
after the forced landing, stranding, sinking or wrecking of a covered vehicle:

 

  (a) he or she disappears;

 

  (b) his or her body is not found within 52 weeks of the accident; and

 

  (c) a valid death certificate is issued by a court of appropriate
jurisdiction.”

 

(continued)

 

2



--------------------------------------------------------------------------------

10. The Part B – AMENDMENT section of BUSINESS TRAVEL WAR RISK COVERAGE
Amendment Rider 9053M is deleted in its entirety and replaced by the following:

 

“The Insured is covered for Injuries caused by an act of declared or undeclared
war while Traveling on Business for the Policyholder which occur anywhere in the
world, except the United States.”

 

11. Notwithstanding anything in Rider 9053M or item (10) of this Rider to the
contrary, the requirement “while Traveling on Business for the policyholder” is
hereby waived with respect to Class I Insureds.

 

MUTUAL OF OMAHA INSURANCE COMPANY

/s/ M. Jane Huerter

--------------------------------------------------------------------------------

Corporate Secretary

 

3